Citation Nr: 0917059	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-11 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cervical and lumbar 
strain, claimed as a back problem.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1980 to November 
1984. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating action of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.


FINDING OF FACT

A back disorder was not manifested during service and is not 
shown to be causally or etiologically related to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, service treatment records, and private 
treatment records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In the present case, the RO provided the Veteran with pre-
adjudication notice by letter dated in May 2003.  Although 
the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the Veteran's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, private treatment 
records, and assisted the Veteran in obtaining evidence.  The 
Board notes that the Veteran has not been given a VA 
examination in connection with his claim of a back disorder 
related to service.  

Here, the Board notes the evidence shows the Veteran has a 
current back disorder, however, there is no evidence 
establishing an injury to his back during service and there 
is a lack of medical evidence linking the current diagnosis 
to the claim of an injury in service.  As such, the threshold 
for entitlement to an examination is not met for the 
Veteran's claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Discussion

The Veteran contends that he sustained a back disability as a 
result of his service, specifically, due to occupational 
demands, which required intense physical activity.     

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).
Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's September 1980 physical induction examination 
and his October 1984 separation physical examination, as well 
as, his service treatment records (STRs) are negative for 
complaints, treatment, or a diagnosis of a back disability.  
The Veteran separated from service without any complaints, 
treatment, or a diagnosis of a back disability.  

The first indication of the Veteran's back pain is documented 
in an October 1992 private treatment record, where the 
Veteran complains of low back pain, after he was "rear 
ended."  The assessment was lumbosacral strain secondary to 
automobile accident.

A private treatment record dated in August 1997 indicates 
that the Veteran sought treatment for back and neck pain.  

A private treatment record dated in October 2000 demonstrates 
that the Veteran went to the emergency room with complaints 
of low back pain as the result of a motor vehicle accident. 

In February 2004, the Veteran underwent X-rays of the lumbar 
spine.  The private treatment record indicates that there was 
a slight narrowing of L3-L4 and L4-L5 disc spaces.  Slight 
spurring was noted anteriorly at several of the disc spaces.  
No spondylolysis or spondylolisthesis was noted.  The 
vertebral bodies were average in height.  A comparison was 
made between an October 2000 X-ray report, and no appreciable 
interval change was noted.  The radiologist diagnosed the 
Veteran with mild arthritis of the low back.

The evidence of record first documents objective findings 
related to a back disability in 1992 at which time the 
Veteran was in an automobile accident.  The Veteran was first 
diagnosed with mild arthritis in February 2004, more than two 
decades after service.  This lengthy period of time before 
the first post-service findings tends to weigh against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.)  

Here, the medical evidence clearly demonstrates a current 
diagnosis of a low back disability; however, there were no 
complaints or injury in service and post-service medical 
records show back and neck complaints following motor vehicle 
accidents.  The post-service findings fail to establish any 
relationship between the current disability and service.  
While the Board acknowledges the Veteran's service and has 
considered his statements, without an competent medical 
evidence linking the Veteran's current disability to his 
service, there is no basis for granting service connection.  
Although the Veteran is competent to describe the symptoms he 
has experienced, his opinion does not constitute competent 
medical evidence of causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a back disability. Consequently, the benefit-of-the-
doubt- rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a cervical and lumbar strain, claimed 
as a back problem, is denied. 


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


